Citation Nr: 1744904	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-24 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to non-service connected death pension for the years subsequent to December 1, 2007.


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1962 to March 1967.  Unfortunately, he died in May 1981.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

By way of procedural history, the Appellant was scheduled for a Board hearing in July 2012; however, she did not appear for this hearing.  As the Appellant did not offered a statement of good cause as to why she missed the hearing or asked for another hearing, the hearing request was deemed withdrawn.  38 C.F.R § 20.702(d) (2016).

In September 2012, the Board issued a decision denying entitlement for non-service connected death pension.  The Appellant appealed the denial to the Court of Appeals for Veterans Claims (Court).  In October 2013, the Court affirmed the Board's denial of entitlement to death pension benefits for the years 2006 and 2007, but remanded the matter for the years subsequent to 2007, as the Board did not consider those years.

Thereafter, the case came before the Board on several occasions, the last time being in March 2017, where the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The AOJ confirmed and continued the denial of the Appellant's claim for VA death pension benefits for the years 2007 to 2013.  The Board finds that there has been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the Appellant the right to compliance with the remand orders.)  The case has since returned for further appellate consideration.
The issue of entitlement to non-service connected death pension for years 2014, 2015, and 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served more than 90 days during the Vietnam War; he died in May 1981, and the Appellant is his surviving spouse.

2.  For years 2008 through 2013, the Appellant's annual countable income exceeded the applicable maximum annual pension benefits for a surviving spouse with no dependent children.

CONCLUSION OF LAW

For years 2008 through 2013, the criteria for entitlement to non-service connected death pension benefits have not been met.  38 U.S.C.A. §§ 1521, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In this case, the Appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Appellant in adjudicating this appeal.  

Claim for Death Pension Benefits

Death pension benefits are generally available for surviving spouses as a result of the Veteran's non-service connected death.  38 U.S.C.A. § 1541 (a).  An Appellant is entitled to such benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (b)(4).

The Board notes that income eligibility for pension, and the amount of any pension payable, is determined by subtracting the surviving spouse's annual countable family income from the MAPR applicable to the surviving spouse's circumstances. In determining the surviving spouse's annual countable family income or IVAP, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, including old age and survivor's insurance and disability insurance under Title II of the Social Security Act which will be considered income as a retirement benefit.  38 U.S.C.A. § 1503 (a); 38 C.F.R. § 3.271 (a); 38 C.F.R. § 3.262 (f) (2016).

Income from SSA benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

For a non-service-connected death after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (c)(3).

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period to the extent that the medical expenses were paid. 38 C.F.R. § 3.272 (g)(2)(iii) (2016).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.

Applicable in this case, the MAPR for a death pension recipient who is a surviving spouse, without a dependent child, was $7,933, effective December 1, 2008 - December 1, 2010; 8,219.00, effective December 1, 2011; $8,359.00, effective December 1, 2012; and $8,485.00, effective December 1, 2013.  VA Manual M21-1, Part I, Appendix B.  
Here, the deceased Veteran served more than 90 days during the Vietnam War; therefore he had the required qualifying wartime service for purposes of the Appellant's claimed death pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.2 (e), 3.3(b)(4).  Moreover, it is undisputed that the Appellant is the surviving spouse of the Veteran.  As such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

The Appellant's claim for death pension benefits was received by VA in February 2006 (see VA From 21-534).  On this form, she stated that she had applied for benefits from the Social Security Administration (SSA) and had income from D.S.S. totaling $2,220 ($185 x 12).  No expenses were reported.

In the November 2007 denial letter, the RO denied the Appellant's death pension claim on the basis that her income exceeded the maximum annual pension rate (MAPR) for a spouse, with no dependent children, for 2006 and 2007.

Pursuant to the October 2013 Court decision, the Board remanded the appeal to obtain additional evidence of the Appellant's income subsequent to 2007. 

According to a SSA inquiry completed in June 2017, the Appellant received 
$9,036.00 ($753 x 12) for the 2008 year, $9,564.00 ($797 x 12) for the 2009 - 2011 years, $9,912.00 ($826 x 12) for the 2012 year, and $10,080.00 ($840 x 12) for the 2013 year.  No unreimbursed medical expenses were reported, despite having been furnished with the requisite forms to report such information.  Even considering the expense for Supplemental Medical Insurance (SMI), the Appellant's income still exceeded the MAPR for years 2008-2013.

As set forth above, a surviving spouse without dependents cannot receive death pension benefits if her income exceeds a specified annual level.  Because the Appellant's income (even with the subtraction of medical expenses) exceeded the statutory limit for the period subsequent to December 1, 2007, she is not entitled to VA non-service-connected death pension benefits.  38 C.F.R. § 3.273.

While the Board is sympathetic to the Appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  The Board concludes that the Appellant is not legally entitled to VA death pension benefits.  As explained above, even after reducing her income for unreimbursed medical expenses, her annual income for years 2008 through 2013 exceeded the statutory limits for entitlement to death pension benefits.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that, where the law and not the evidence is dispositive, the claim should be denied due to lack of entitlement under the law. Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to death pension benefits must be denied for years 2008 through 2013.

ORDER

Entitlement to non-service connected death pension benefits for years 2008 through 2013 is denied.

REMAND

Further clarification is needed prior to analyzing the merit of the pension claim for years 2014, forward.

The amount of monthly benefits the Appellant received for years 2014, 2015, and 2016 is unclear.  For example, according to a May 2017 SHARE Print Screen SSA inquiry, the Appellant received three payments in 2014 ($1301.09 in April 2014, $1302 in May 2014, and $1325 in December 2014).  These are the only amounts visible on the print screen.  It is unclear whether these were the only benefits SSA sent to the Appellant in year 2014 because if they were, they would not have exceeded the MAPR for that year.  

However, to make matters more confusing, a June 2017 letter from SSA reflects that in 2014, the Appellant received monthly payments of $852 from January through March 2014.  Assuming that SSA sent $852 to the Appellant every month in 2014, those payments would have well-exceeded the MAPR for that year, even considering SMI payments.  Moreover, the Appellant also reported receiving income from D.S.S totaling $2,220.00 ($185 x 12).  

Further, as to years 2015 and 2016, the May 2017 SHARE Print Screen SSA inquiry reflects only one payment of $1325 in December 2015, and one payment of $1328 in December 2016.  It is unclear whether the Appellant received any additional benefits from SSA for those years.   

For the reasons expressed above, the Board is unable to analyze the pension claim for years 2014, forward without first clarifying the Appellant's annual income for those years.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and verify the amount of monthly SSA benefits the Appellant received for years 2014, 2015, and 2016.  

2.  Based on all relevant evidence, re-calculate the Appellant's annual income for years 2014, 2015 and 2016.   

3.  Then, readjudicate the pension claim for years 2014, 2015, and 2016.   If the determination is adverse to the Appellant, furnish her with a supplemental statement of the case (SSOC) and return this appeal to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


